UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1768



JAMES N. FLEMING; ELLISON JACKSON,

                                          Plaintiffs - Appellants,

          versus


CITY OF CHARLOTTESVILLE,

                                               Defendant - Appellee,

          and


JANE DOE; JOHN DOE,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-00-77-3)


Submitted:   December 11, 2001         Decided:     December 20, 2001


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
J. Benjamin Dick, Charlottesville, Virginia, for Appellant.
Richard W. Schaffer, D. Hayden Fisher, SCHAFFER & CABELL, P.C.,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     James N. Fleming and Ellison Jackson (“Plaintiffs”) appeal

from the district court’s order dismissing without prejudice their

42 U.S.C.A. § 1983 (West Supp. 2001) claim.       We dismiss the appeal

for lack of jurisdiction.

     The district court’s order dismissing without prejudice Plain-

tiffs’ selective prosecution and liberty interest claims is not

appealable.    See Domino Sugar Corp. v. Sugar Workers’ Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).           A dismissal without

prejudice is a final order only if “‘no amendment [of the com-

plaint] could cure the defects in the plaintiff’s case.’”          Id. at

1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 463 (7th Cir. 1988)).          In ascertaining whether a dis-

missal without prejudice is reviewable in this court, we must

determine “whether the plaintiff could save his action by merely

amending his complaint.”    Domino Sugar, 10 F.3d at 1066-67.

     Because   their   complaint   was    dismissed   without   prejudice,

Plaintiffs may yet file an amended complaint specifically alleging

facts sufficient to state their claims under § 1983.            Therefore,

the dismissal order before us is not appealable.          Accordingly, we

dismiss the appeal for lack of jurisdiction under Domino Sugar. We

dispense with oral argument because the facts and legal contentions




                                    3
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                4